Name: Commission Regulation (EEC) No 223/90 of 26 January 1990 fixing the rates of Community part-financing for the measures referred to in Council Regulations (EEC) No 797/85, (EEC) No 1096/88, (EEC) No 1360/78, (EEC) No 389/82 and (EEC) No 1696/71
 Type: Regulation
 Subject Matter: agricultural structures and production
 Date Published: nan

 No L 22/62 Official Journal of the European Communities 27. 1 . 90 COMMISSION REGULATION (EEC) No 223/90 of 26 January 1990 fixing the rates of Community part-financing for the measures referred to in Council Regulations (EEC) No 797/85, (EEC) No 1096/88 , (EEC) No 1360/78 , (EEC) No 389/82 and (EEC) No 1696/71 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, financial instruments Q, and in accordance with the procedure laid down in Article 29 of Council Regulation (EEC) No 4253/88 of 19 December 1988 laying down provisions implementing Regulation (EEC) No 2052/88 as regards coordination of the activities of the different Structural Funds between themselves and with the opera ­ tions of the European Investment Bank and the other existing financial Instruments (8) ;Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures ('), as last amended by Regulation (EEC) No 3808/89 (2), and in particular Article 26 (2) thereof, Having regard to Council Regulation (EEC) No 1096/88 of 25 April 1988 establishing a Community scheme to encourage the cessation of farming (3), as last amended by Regulation (EEC) No 3808/89, and in particular Articles 9 (2) and 11 (4) thereof, Having regard to Council Regulation (EEC) No 1360/78 of 19 June 1978 on producer groups and associations thereof (4), as last amended by Regulation (EEC) No 3808/89, and in particular Article 14 (2) thereof, whereas, as regards the regions covered by Objective 1 as defined in Article 1 of Regulation (EEC) No 2052/88, measures linked to Objective 5 (a) as defined in Article 1 of the above Regulation are covered by Community support frameworks established in accordance with Article 8 (5) of the above Regulation ; whereas, therefore, the rates of Community part-financing should be fixed at a level enabling the correct application of the Community support frameworks, and in particular of the financing plan of the various measures adopted under them ; Whereas, as regards the measures for the set-aside of land referred to in Title 01 of Regulation (EEC) No 797/85, the rates of Community part-financing will be determined at a later date to have effect from 1 January 1990 ; Whereas the rates of Community part-financing may, where appropriate, be revised during the implementation of the various measures where the need arises to improve the balance between those measures and to strengthen some of them ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Agricultural Structures and Rural Development, Having regard to Council Regulation (EEC) No 389/82 of 15 February 1982 on producer groups and associations thereof in the cotton sector (*), as last amended by Regula ­ tion (EEC) No 3808/89, and in particular Article 1 1 (2) thereof, Having regard to Council Regulation (EEC) No 1696/71 of 26 July 1971 on the common organization of the market in hops (6), as last amended by Regulation (EEC) No 3808/89 , and in particular Article 17 (3) thereof, HAS ADOPTED THIS REGULATION : Whereas the Commission must determine the rates of Community part-financing for the measures referred to in Regulations (EEC) No 797/85, (EEC) No 1096/88, (EEC) No 1360/78 , (EEC) No 389/82 and (EEC) No 1696/71 in accordance with the criteria and within the limits laid down in Article 13 of Council Regulation (EEC) No 2052/88 of 24 June 1988 on the tasks of the Structural Funds and their effectiveness and on coordination of their activities between themselves and with the operations of the European Investment Bank and the other existing Article 1 This Regulation fixed the rate of Community part ­ financing for the measures referred to in Regulations (') OJ No L 93, 30. 3 . 1985, p. 1 . (2) OJ No L 371 , 20 . 12. 1989, p. 1 . V) OJ No L 110, 29 . 4. 1988, p. 1 . (4) OJ No L 166, 23. 6 . 1978, p. 1 . 0 OJ No L 51 , 23 . 2. 1982, p. 1 . (6) OJ No L 175, 4. 8 . 1971 , p. 1 . O OJ No L 185, 15. 7. 1988 , p . 9 . (") OJ No L 374, 31 . 12. 1988, p. 1 . 27. 1 . 90 Official Journal of the European Communities No L 22/63 (EEC) No 797/85, (EEC) No 1096/88, (EEC) No 1360/78 , (EEC) No 389/82 and (EEC) No 1696/71 . Article 2 The rates of Community part-financing referred to in Article 1 shall be applied to expenditure incurred by Member States with effect from 1 January 1990 . Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. The rates of Community part-financing applicable to the measures covered by the Regulations referred to in the preceding subparagraph, with the exception of the measures for the set-aside of land referred to in Title 01 of Regulation (EEC) No 797/85, are given in Annex I for those regions covered by Objective 1 as defined in Article 1 of Regulation (EEC) No 2052/88 and in Annex II for the other regions. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 January 1990 . For the Commission Ray MAC SHARRY Member of the Commission 27. 1 . 90No L 22/64 Official Journal of the European Communities ANNEX I The rates of Community part-financing applicable to the regions covered by Objective 1 as defined in Article 1 of Regulation (EEC) No 2052/88 and to the measures covered by Regulation (EEC) No 797/85 (with the exception of set-aside measures), (EEC) No 1096/88, (EEC) No 1360/78, (EEC) No 389/82 and (EEC) No 1696/71 are as follows Rate (%) 65 60 50 50 50 50 30 Member State concerned  Greece, Ireland, Portugal  France :  Overseas departments (DOM)  Corsica  Spain  Italy  United Kingdom : Northern Ireland :  measures referred to in Articles 7, 7 (a) and 19 of Regulation (EEC) No 797/85  other measures referred to in Article 1 ANNEX II The rates of Community part-financing applicable to regions not covered by Objective 1 as defined in Article 1 of Regulation (EEC) No 2052/88 and to the measures covered by Regulation (EEC) No 797/85 (with the exception of set-aside measures), (EEC) No 1096/88 , (EEC) No 1360/78 , (EEC) No 389/82 and (EEC) No 1696/71 are as follows Types of measures Rate (%) 1 . Measures referred to in Regulation (EEC) No 797/85 (with the exception of set ­ aside measures) : (a) standard rate (b) higher rate 25 50 This rate is applicable in the following cases :  aids referred to in Article 7 and 7a,  aids referred to in Articles 3, 4, 14, 17, 20a and 21 and which are granted to beneficiaries within the following Jess-favoured areas within the meaning of Directive 75/268/EEC (') :  less-favoured areas in the Italian Mezzogiorno not covered by Objec ­ tive 1  less-favoured areas of Spain marked with an asterisk in the Annex to Directive 86/466/EEC (2) and which are not covered by Objective 1 2. Measures referred to in Regulation (EEC) No 1096/88 3. Measures referred to in Regulation (EEC) No 1360/88 4. Measures referred to in Regulation (EEC) No 389/82 5 . Measures referred to in Regulation (EEC) No 1696/71 50 25 50 25 (') Oj No L 128,- 19 . 5 . 1975, p. 1 . (2) OJ No L 273, 24. 9 . 1986, p . 104 .